Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00584-CR

                                           IN RE David KARA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator David Kara filed this pro se petition for writ of mandamus on August 26, 2013,

complaining of the trial court’s order releasing relator on personal bond rather than dismissing the

prosecution after granting relator’s application for writ of habeas corpus. Relator has been

appointed trial counsel to represent him in connection with the criminal charges pending against

him. We conclude that any original proceeding on the issue raised should be presented by relator’s

trial counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro

se mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also




1
  This proceeding arises out of Cause No. 172064, styled The State of Texas v. David Kara, pending in the 187th
Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                        04-13-00584-CR


Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        Additionally, relator requested leave to file the petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

motion for leave to file is denied as moot.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-